DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 3/1/2022 have been entered.
Claims 121-154 are pending. Claims 141-154 have been added in the amendments filed 3/1/2022.
The outstanding rejections under 35 USC 112 are withdrawn. 
Upon reconsideration, new ground of rejection is set forth below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 121-127, 129-130, 136-138, 140-146, 148-154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the phrase “CNS-related disorders” is recited in the claims. However, the originally filed specification and claims do not give adequate support for such limitation.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) (See MPEP 2163). IN the instant case, the instant specification only discloses the GABA related disorders.  The examiner notes that CNS-related disorders also include meningitis, polio, carpal tunnel, neuropathies, Bell’s palsy, spina bifida, brain cancer, etc. which are not related to GABA. Accordingly, the specification does not provide adequate support for the treatment for all CNS-related disorders, other than the GABA-related disorders.  The claims are therefore rejected under 35 USC 112a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 121-139, 143-148, 150, 151, 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,512,165 (‘165) in view of Schmidt and Dalhoff, Drugs, 2002;62(10):1481-1502.
‘165 teaches the herein claimed compound as useful in treating GABA-related disorders such as mood disorders and depression (see claims 1-2, col. 78, lines 31-48). ‘165 teaches the effective amount of oral administration as 0.1-10mg/kg (see col. 74, lines 37-43). The examiner notes that for a average adult with 70kg, the dosage is 7-700mg. ‘165 teach chronic administration of the herein claimed compound (e.g., at least 3 months) (see col. 73, last paragraph). ‘165 also teaches tablet as one of the exemplified dosage forms (see col. 76, lines 1-10 for example).
‘165 does not expressly teach the herein claimed compound be administered with food. ‘165 does not expressly teach pharmacokinetic properties affected by the diet with high fat content.
Schmidt and Dalhoff teaches the bioavailability of lipophilic drugs is often increased by a high fat content, either because of increased drug solubility (e.g. albendazole and isotretinoin) or stimulation of bile secretion (e.g. griseofulvin and halofantrine) (see page 1485, Section 1.2 Characteristics of the Meal).
It would have been obvious to one of ordinary skill in the art to take the herein claimed compound with diet of high fat content. 
One of ordinary skill in the art would have been motivated to take the herein claimed compound with diet of high fat content. As taught by Schmidt and Dalhoff, bioavailability of lipophilic drugs can often be increased by food with high fat content. Therefore, taking food with high fat content with the herein claimed steroidal compound (lipophilic drug) would be reasonably expected to have the AUC (bioavailability) increased.  Since the administration should be with diet of high fat content, it would be reasonably expected to be occurred within 60 minutes of the ingestion of food. As for the duration of the treatment for at least 14 days, the disorders to be treated such as depression is a chronic disorder, therefore, administering the herein claimed active for at least 14 days would be reasonably expected.
As for the pharmacokinetic properties of the herein claimed active, it is considered to be an intrinsic property of the active itself, absent evidence to the contrary. 


Response to Arguments
Applicant's arguments filed 3/1/2022 averring food-drug interaction as unpredictable, have been fully considered but they are not persuasive. The examiner notes that “the physical and chemical properties are important factors for determining the interaction”. Drugs in the same class means that they have the same pharmacological function, but does not necessarily mean that they have the same chemical and physical properties. The structures of the compounds, in general, can determine the general lipophilicity or hydrophilicity of the compound (for example, steroidal ring structure, number of hydrophobic moieties vs hydrophilic moieties, polarity of the compounds).  Steroid compounds including the herein claimed compound, are in general highly lipophilic because of the steroid ring structure.  Although the exact prediction of food-drug interaction cannot be achieved, a reasonable prediction can be made. As taught in Schmidt and Dalhoff, the bioavailability of lipophilic drugs is often increased by a high fat content, either because of increased drug solubility (e.g. albendazole and isotretinoin) or stimulation of bile secretion (e.g. griseofulvin and halofantrine).  Therefore, administering the herein claimed steroidal compound with high fat diet would be reasonably expected to increase the bioavailability of the same lipophilic steroidal drug.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627